IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            June 8, 2009

                                     No. 08-30525                      Charles R. Fulbruge III
                                   Summary Calendar                            Clerk



GEORGE A FARBER, MD

                                                   Plaintiff-Appellant
v.

LOUISIANA STATE BOARD OF MEDICAL EXAMINERS; RITA
ARCENEAUX; CHARLES FOTI, Attorney General of the State of Louisiana,
STACY GAUDIN, JOHN BOBEAR

                                                   Defendants-Appellees.




               Appeal from the United States District Court for the
                  Eastern District of Louisiana, New Orleans
                            USDC No. 2:06-CV-3475


Before JONES, Chief Judge, and STEWART and OWEN, Circuit Judges.
PER CURIAM:*
       This court, having carefully reviewed the parties’ briefs and pertinent
portions of the record, concludes there is no reversible error in the district court’s
findings of fact and conclusions of law. With one addition, we therefore AFFIRM
the final judgment of the district court essentially for the reasons stated in its



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                     No. 08-30525

well-reasoned and thorough opinions dated December 6, 2006 and April 18, 2008.
       We note one point. Appellant now acknowledges that suit against the
Board is barred by the Eleventh Amendment but argues that the district court
should have permitted him to amend his complaint to include Board Members
in   their   official   capacities   as   defendants.   Contrary   to   Appellant’s
characterization, the district court did not restrict the amendment to additional
claims against Defendant Foti. The order explicitly allowed “claims against the
proper defendant(s).” Heedless of this order, the amended complaint did not
name Board Members in their official capacities as defendants. Appellant’s
erroneous belief that the district court’s order implicitly prohibited him from
doing so does not provide a ground for relief.
       AFFIRMED.




                                            2